Citation Nr: 1046429	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as asbestosis and a lung disability, to 
include as due to exposure to asbestos.

2.  Entitlement to service connection for memory loss, claimed as 
due to exposure to lead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to September 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for asbestosis, 
and a December 2008 rating decision of the RO in Huntington, West 
Virginia, which denied service connection for memory loss.  The 
Huntington RO currently has jurisdiction over the claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Asbestosis has not been demonstrated and a current lung 
disability is not related to a disease or injury in service.

2.  The Veteran's claimed memory loss was not present in service 
or until years thereafter, and is not etiologically related to 
service.



CONCLUSIONS OF LAW

A lung disability, to include asbestosis, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

Memory loss was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) defined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters issued in June 2005 and November 2008, prior to the 
initial adjudication of the claims, the RO notified the Veteran 
of the evidence needed to substantiate his claims.  The letter 
satisfied the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for providing 
any necessary releases and enough information about the records 
to enable VA to request them from the person or agency that had 
them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claim in the 
November 2008 letter.  The June 2005 letter did not tell him 
about the effective date and rating elements of his 
asbestosis/lung disease claim, but inasmuch as that claim is 
being denied, no effective date or rating is being set.  He is; 
therefore, not prejudiced by the absence of such notice.  Smith 
v. Shinseki, 24 Vet. App. 40 (2010).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has asbestosis or a lung disease as 
the result of asbestos exposure in service.  The record contains 
no clinical evidence of asbestosis.  The record contains 
diagnoses of chronic obstructive pulmonary disease (COPD), but 
medical professionals have attributed this disease to causes 
unrelated to service.  There is no medical opinion that COPD is 
related to asbestos exposure or any other disease or injury in 
service.  The Veteran has not reported any continuity of 
symptomatology.  

The Veteran's assertion that a current lung disease is the result 
of in-service asbestos exposure or that current memory loss may 
be the result of lead exposure; is insufficient to trigger VA's 
duty to provide an examination or medical opinion.  See Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 
24 Vet. App. 36 (2010).

memory loss related to his active military duty, to include 
exposure to lead and asbestos.  As discussed below, however, his 
reports are not deemed credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (Board may determine that a 
Veteran's statements lack credibility).  There is no other 
credible and competent evidence of memory loss related to 
service.  An examination is, therefore, not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Lead Exposure-Memory Loss

The Veteran contends that he has memory loss, which may be 
related to lead exposure aboard ships and in shipyards during 
active duty in the Navy.  He reports that his duties included 
sandblasting paint from ships and using lead based paints to 
replace the paint.

Service treatment records are negative for any evidence of 
complaints, treatment or a diagnosis of memory loss.

VA outpatient treatment records show that during treatment in 
October 2008, the Veteran complained of forgetfulness.  However, 
there is no evidence of record showing that the Veteran has 
actually been found to have a memory loss or any other cognitive 
disorder.

The Veteran has reported in his substantive appeal that his 
memory loss was so severe that he has no recall of his childhood, 
military service, or years spent in mining.  This statement lacks 
credibility; however, in view of the fact that elsewhere in the 
substantive appeal; he provided fairly specific recollections of 
his experiences in service.  Elsewhere in the recent record he 
reported his mining experience and further discussed his 
experiences during service.

The Veteran has also reported that he initially thought that his 
memory problems were related to the ageing process, but that when 
he saw news reports about the effects of lead exposure, he 
thought his memory difficulties might be related to such exposure 
in service.  This statement indicates that the memory problems 
were not present until relatively recently, and the record does 
not otherwise contain evidence of a continuity of symptoms 
beginning in service.

The Veteran is competent to report symptoms of memory loss such 
as forgetfulness, but as just discussed, his reports lack 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Service personnel records do not show that the 
Veteran had any duties that involved sandblasting or painting, 
but it is not inconceivable that the Veteran would have such 
duties during his service and his reports in this regard are 
deemed credible.  38 U.S.C.A. § 1154(a).  

Assuming arguendo that the Veteran has current memory loss, there 
is no competent and credible evidence linking such loss to 
service, including the claimed lead exposure.  The initial 
reports of memory loss occurred decades after service and there 
is no competent medical evidence linking current memory loss to 
the remote lead exposure or any other incident of service.  
Medical expertise would be required to say that the Veteran has a 
current memory loss that is related to in-service lead exposure.  
There is no evidence that the Veteran possesses such expertise.  
Hence, his opinion that the lead exposure may have caused current 
memory loss lacks credibility.

As there is no competent and credible evidence linking current 
memory loss to service, the evidence is against the claim, and it 
is denied.  Accordingly, reasonable doubt does not arise, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Asbestosis-Lung Disease

The Veteran contends that he has asbestosis or a lung disability 
related to his active military service, to include exposure to 
lead and asbestos aboard ships and in shipyards during active 
duty in the Navy.  See May 2005 Claim.

Service treatment records are negative for any evidence of 
complaints, treatment or a diagnosis of asbestos or any other 
lung or respiratory disease.

The post-service medical evidence includes VA outpatient 
treatment records from the Williamson outpatient clinic in 
Huntington, West Virginia, dated from September 2003 to October 
2008, and the report of a June 2005 examination by D.L. 
Rasmussen, M.D.   

These records show a current diagnosis of chronic obstructive 
pulmonary disease (COPD) and thereby establish the presence of a 
current disability.

Dr. Rasmussen provided the only medical opinion as to the 
etiology of the COPD.  He noted the reports of asbestos exposure 
in service, but also noted that the Veteran reported dust 
exposure while working in a coal mine for more than 36 years; had 
a long-term (17 years) history of cigarette smoking history.  He 
noted that there were several possible causes of the Veteran's 
"mild impairment" and noted that these included the coal mine 
exposure, history of rheumatoid arthritis and smoking history.  
He did not list asbestos exposure as one of the potential causes.  

Dr. Rasmussen's opinion is of some probative weight because it is 
based on an accurate history and his understanding of medical 
science and principles.  On the other hand, it does not contain 
an explicit rationale and this lessens its probative value.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is; 
however, no competent and credible evidence weighing agains Dr. 
Rasmussen's opinion.

In his initial claim for benefits in 2005, the Veteran indicated 
that he did not know when his asbestosis began and he has never 
reported a continuity of symptomatology.  There is no other 
evidence of a continuity of symptomatology.

The Veteran has not been found to have asbestosis by any 
competent medical professional, and it would require medical 
expertise to interpret diagnostic studies and determine that he 
had that disease.  Hence, his report of that diagnosis does not 
constitute competent evidence.  Similarly, he lacks the medical 
expertise to say that current COPD is related to in-service 
asbestos exposure as opposed to the significant non-service 
connected risk factors.  There is no competent evidence in 
support of a link between COPD and in-service asbestos exposure 
or any other in-service disease or injury.

Absent competent and credible evidence of a link between current 
lung disease and service, the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disability, 
claimed as asbestosis and a lung disability, to include as due to 
exposure to asbestos, is denied.

Entitlement to service connection for memory loss, claimed as due 
to exposure to lead, is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


